
	

113 HR 5488 IH: No Fly for Foreign Fighters Act
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5488
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require a review of the completeness of the Terrorist Screening Database (TSDB) maintained by
			 the Federal Bureau of Investigation and the derivative terrorist watchlist
			 utilized by the Transportation Security Administration, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the No Fly for Foreign Fighters Act.
		2.Review of the completeness of the Terrorist Screening Database (TSDB) maintained by the Federal
			 Bureau of Investigation and the derivative terrorist watchlist utilized by
			 the Transportation Security Administration
			(a)In generalNot later than 90 days after the date of the enactment of this Act, the Attorney General, acting
			 through the Director of the Terrorist Screening Center, shall complete a
			 review, in coordination with appropriate representatives from the
			 Department of Homeland Security and all other relevant Federal agencies,
			 of the completeness of the Terrorist Screening Database (TSDB) and the
			 terrorist watchlist utilized by the Administrator of the Transportation
			 Security Administration to determine if an individual who may seek to
			 board a United States-bound flight or a domestic flight and who poses a
			 threat to aviation or national security or a threat of terrorism and who
			 is known or suspected of being a member of a foreign terrorist
			 organization is included in such Database and on such watchlist.
			(b)ReportNot later than ten days after the completion of the review under subsection (a), the Director of
			 the Terrorist Screening Center shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate a report on the findings
			 of such review.
			
